Per Curiam.
In this mechanic’s lien case the parties have agreed that the only issue is whether notice of intention to file the lien was given within ninety days, as required by Code (1957, 1963 Cum. Supp.), Article 63, Section 11. The chancellor resolved the issue in the affirmative and decreed the enforcement of the lien. He was presented with conflicting testimony concerning the date of service of notice upon the appellants, and of course it was his function as the trier of facts to decide which was the *332more credible and reliable. Maryland Rule 886 a and cases annotated establish this, and also that this Court must find that the lower court was clearly in error before we will reverse the judgment below. Since our review of the evidence convinces us that it was sufficient to enable the chancellor to find that the notice was timely served the decree must be affirmed.

Decree affirmed, with costs.